Citation Nr: 9906931	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-49 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left flank with retained foreign body, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1947 to 
October 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating action 
in which the RO continued a 10 percent rating for a scar as a 
residual of a shell fragment wound of the left flank with a 
retained foreign body.  The veteran appealed and requested a 
hearing before a member of the Board at the RO.  The veteran 
was instead afforded a hearing at the RO before a hearing 
officer in February 1997.  His claim was denied by the 
hearing officer in a May 1997 Supplemental Statement of the 
Case (SSOC).  Thereafter, the veteran was scheduled for a 
travel board hearing before a member of the Board at the RO 
in September 1997.  The veteran requested that his hearing be 
rescheduled due to transportation problems.  Thereafter, the 
veteran was scheduled for a hearing before a member of the 
Board at the RO in April 1998.  He did not appear for the 
scheduled hearing.  The case was remanded in August 1998 to 
afford the veteran a travel board hearing.  In an October 
1998 statement, the veteran withdrew his request for a travel 
board hearing.  The case has now been returned to the Board 
for further appellate consideration.

In an October 1998 rating action, the RO denied temporary 
total ratings based on VA hospitalizations from June 5, 1998, 
to July 23, 1998, and from August 6, 1998.  The veteran has 
not, as yet, filed a Notice of Disagreement to the October 
1998 rating action and those issues are not before the Board 
at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  The veteran sustained a shell fragment wound to the left 
flank in service in 1950.

3.  The residuals of a shell fragment wound to the left flank 
are not shown to involve more than moderate injury to Muscle 
Group XIX; there is a retained foreign body in the abdominal 
wall musculature (Muscle Group XIX), but the scar is neither 
tender nor painful.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left flank, with 
retained foreign body, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.56, 4.73, 
4.118, Diagnostic Codes 5319, 7803, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran sustained a 
shell fragment wound to the left flank in September 1950.  
There was no artery or nerve involvement.  The wound was 
described as a granulating penetrating wound at the mid-
axillary line, level with the costal margin on the left.  At 
the time of his injury, the veteran was observed for internal 
abdominal hemorrhage, which was not found.  X-rays of the 
abdomen revealed a foreign body in the left upper quadrant 
just below the costal margin opposite L-1.  The wound was 
sutured and the veteran was returned to duty.  The piece of 
shrapnel was not removed.  On separation examination in 
October 1951, the history of shrapnel wound to the left flank 
was not noted.

On VA examination in March 1954, the veteran complained of 
pain in the left side.  He denied radiation of the pain on 
coughing or sneezing; forward flexion and back motions did 
not cause any exaggeration of the pain.  On examination, 
there was a dime-size scar at the lateral margin of the left 
11th rib, beneath which a 1 x 1 centimeter granulomatous mass 
was palpable.  This mass was also seen on x-ray and the 
examiner indicated that it was probably the retained shell 
fragment.  X-rays reviewed from January 1954 showed a 
negative dorso-lumbar spine; there was a retained metallic 
foreign body observed on x-ray at the tip of the 12th rib.  
The diagnostic impression was healed shrapnel wound of the 
left flank, with retained foreign body.

VA outpatient treatment records from the Newington, 
Connecticut VA Medical Center (VAMC) include a March 1995 
chest x-ray which was interpreted to show a bullet fragment 
in the left mid abdomen.

On VA examination in July 1996, the veteran reported a 
history of shrapnel injury to his left flank in service in 
1950.  He was treated at an Army hospital; no surgery was 
done to remove the shell fragment and a foreign body remains 
in the left flank.  The veteran complained of occasional pain 
in the left flank that has been worsening year by year.  The 
pain radiates to the left buttock.  The veteran denied pain 
in the lower extremities, hematuria or renal failure.  On 
examination of the abdomen, there was a small horizontal scar 
of the left flank, around 2-3 centimeters, with no 
tenderness, no keloid formation and no palpated deep foreign 
body.  The March 1995 x-ray was reviewed and noted to show 
the presence of a bullet fragment in the left mid abdomen.  
The diagnosis was retained shrapnel fragment in the left 
flank with residual pain.

At his RO hearing in February 1997, the veteran testified 
that the piece of shrapnel that remains in his left flank is 
located about 1 1/2 inches from his spinal cord.  He described 
pain that runs down his legs and causes him to have to rest 
when walking.  He also reported that he has problems sitting 
for long periods of time.  The veteran said that he has back 
pain due to his shell fragment wound.  It is worse in the 
cold weather.  He applies a liniment on his back for pain 
relief.  He is followed at the VA on an outpatient basis.  
The hearing officer acknowledged at the hearing that the 
veteran had been rated under an improper Diagnostic Code 
pertaining to the thigh 


muscle (Muscle Group XIII); his service connected shell 
fragment wound was described in the service medical records 
and post-service VA examination as involving the abdominal 
wall muscles (Muscle Group XIX).

In a May 1997 rating action, the RO assigned the correct 
Diagnostic Code to the veteran's service connected residuals 
of a shell fragment wound of the left flank with retained 
foreign body.  A 10 percent rating was continued under 
Diagnostic Code 5319, pertaining to Muscle Group XIX.

Thereafter, in a January 1998 statement, the veteran disputed 
the 10 percent rating for residuals of a shell fragment wound 
involving Muscle Group XIX, which pertains to the abdominal 
wall.  The veteran contended that he did not have a problem 
with his abdomen; he maintains that the shell fragment wound 
caused damage to the small of his back on the left side.

A March 1998 lumbosacral spine x-ray was received; the 
diagnostic report noted the presence of a metallic foreign 
body in the deep muscle of the back on the left.  It was 
indicated that there had been no change since an earlier 
examination in April 1997.


II.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of a shell fragment wound to 
the left flank, with retained foreign body, is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  


Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997.  The criteria for 
evaluation of muscle injury under Diagnostic Code 5319 are 
the same under both the old and new regulations.  The 
modifications in the criteria for defining slight, moderate, 
moderately severe, and severe muscle injury due to gunshot 
wounds or other trauma are insignificant as they would relate 
to these particular shell fragment wound residuals.  As such, 
the Board finds that a remand is not necessary for the 
purpose of reevaluating any muscle injury involved in this 
appeal under the new criteria.

In conjunction with the diagnostic codes in the Schedule of 
Ratings, the regulations set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  See 38 
C.F.R. §§ 4.56, 4.72 (in effect prior to July 3, 1997) and 
38 C.F.R. §§ 4.56 (effective on and after July 3, 1997).  At 
least moderate muscle injury is present 
shrapnel fragment, without explosive effective of high 
velocity missile, residuals of debridement or prolonged 
infection.  A moderately severe muscle injury is one 
involving a through and through or deep penetrating wound by 
a small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 4.56 (d) (2), 
(3) (1998).

When muscle injury to Muscle Group XIX is moderate, a 10 
percent rating is assigned.  Moderately severe injury to 
Muscle Group XIX is rated 30 percent disabling.  Severe 
injury to Muscle Group XIX is rated 50 percent disabling.  
38 C.F.R. § 4.73, Diagnostic Code 5319 (1998).

Scars which are tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration, 
are rated 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1998).

Following a review of the claims folder, the Board finds that 
a rating in excess of 10 percent for residuals of a shell 
fragment wound to the left flank, with retained foreign body, 
is not warranted.  The service medical records reveal that 
this shell fragment wound was penetrating but not deeply 
penetrating.  It did not involve a high velocity missile, 
such as a machine gun bullet.  It produced a small entrance 
scar.  There was no exit scar.  Prolonged infection was not 
present.  There was no sloughing of soft parts and 
intermuscular scarring was not present.  The primary reason 
for a 5 week hospitalization in service was to rule out 
internal organ damage.  It turned out that there was no nerve 
or artery damage and no inter-abdominal hemorrhage.  The 
current clinical findings on VA examination in July 1996 show 
that the veteran has a retained shrapnel fragment in the left 
flank with residual pain.  The entrance wound has 
consistently been described as being in the left flank and 
abdomen region.  The left flank pertains to the anatomical 
area of the body involving Muscle Group XIX.  As noted above, 
there was no exit wound.  These findings are consistent with 
a 10 percent rating for moderate muscle injury pursuant 


to the provisions of 38 C.F.R. §§ 4.56 and 4.73, Diagnostic 
Code 5319.  In addition, the VA physician noted that the scar 
at the site of the shrapnel wound was non-tender.  Against 
this background, there is no basis for a separate 10 percent 
rating for residuals of a shell fragment wound to the left 
flank on the basis of a tender and painful scar in addition 
to the current rating for muscle injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Insofar as the veteran contends that his residuals involve 
the low back and not Muscle Group XIX (the left flank 
region), the Board is not persuaded.  There is no evidence 
that the shell fragment wound sustained in service involved 
any anatomical area other than the left flank.  As discussed 
above, muscle injury to the left flank involves Muscle Group 
XIX and is rated under the provisions of Diagnostic Code 
5319.  The evidence does not demonstrate that the muscle 
injury to Muscle Group XIX is more than moderate.  Based on 
the foregoing, an increased rating for residuals of a shell 
fragment wound to the left flank, with retained foreign body, 
is denied.


ORDER

An increased rating for residuals of a shell fragment wound 
of the left flank, with retained foreign body, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


